DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a screw feeder and induction type heating system” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-8, in claim 5, the limitation “water injection” is an action, however it is recited as a part of a list of structural components: “the vacuum cum heat pump enables compression and pre heating of effluent water using: water injection, compression units, and a reheating system”, therefore is unclear how an action can be a structure of the claimed system, the examiner suggests applicant recite “water injection systems”, “water injection points” or “water injection locations” to overcome this rejection.
Regarding claims 5-8, in claim 5, applicant uses different terms for the same feed impure water that leads to confusion: “impure high TDS water”; “the high TDS water”; “effluent water”; “feed effluent”; “its”, and the different nomenclature leads to indefiniteness, applicant must use the same recitation in each case, and use antecedence terminology, “the” or “said” before each subsequent instance. Additionally regarding claim 7, “the effluent feed” must be amended accordingly.
Regarding claims 5-8, in claim 5, applicant uses different terms for the same product purified water that leads to confusion: “purified water”; “purified water stream”, “the product water stream”; and the different nomenclature leads to indefiniteness, applicant must use the same recitation in each case, and use antecedence terminology, “the” or “said” before each subsequent instance.
Regarding claims 5-8, in claim 5, in the paragraph starting “the second heat exchanger also…” the recitation “it” must specify what “it” is.
Regarding claims 5-8, in claim 5, the first recitation of “P3 pump (6A)” must be precedent by “a” in order to avoid confusion, because it appears to examiner that this phrase all refers to a single pump.
Regarding claims 5-8, in claim 5, the first recitation of “P7 pump (6B)” must be precedent by “a” in order to avoid confusion, because it appears to examiner that this phrase all refers to a single pump; the subsequent recitation must be preceded by “the” for clear antecedent basis terminology.
Regarding claims 5-8, in claim 5, “separates liquid phase and solid phase” must include “a” before each of “liquid phase” and “solid phase” because it is unclear if these are separate entities, or the same stream without clarification.
Regarding claim 8, “plate and frame type” needs to clarify “plate and frame type heat exchanger” to improve clarity of the recitation.
Allowable Subject Matter
Claims 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a system for simultaneous recovery of purified water and dissolved solids from impure high TDS water, comprising: an effluent input feeder; a vacuum cum heat pump; a plurality of passages, comprising first through eighth passages; a plurality of heat exchangers; a flash vessel; a plurality of pumps; a centrifugal separator; a screw feeder and induction type heating system; wherein: the effluent input feeder provides an entry of the high TDS water into the vacuum cum heat pump; the vacuum cum heat pump enables compression and pre heating of effluent water using: water injection, compression units, and a reheating system, the water injection is provided to control and monitor temperature of discharge from each of the compression units which compresses water vapor received from the flash vessel through the sixth passage and generates a vacuum in the flash vessel upgrading low pressure water vapor to steam at a higher pressure, thereby acting as a heat pump; wherein the compression units: are connected to the preheating system which provides pre heating to feed effluent by increasing its temperature by 5-10C; wherein the vacuum cum heat pump is connected to the plurality of heat exchangers, the plurality of heat exchangers are provided to exchange heat from steam generated in the system and condensing the steam to liquid; wherein the plurality of heat exchangers comprises a first heat exchanger and a second heat exchanger; wherein: the first heat exchanger receives steam from the vacuum cum heat pump through the second passage; the first heat exchanger provides the conversion of steam into purified water and the steam condensed in the first heat exchanger is used to preheat a recirculating solution coming through the eighth passage and the first heat exchanger is further connected to the flash vessel through the fifth passage; the second heat exchanger receives purified water produced from steam from the first heat exchanger through the third passage using pressure of about 250-300 kPaA from P3 pump (6A); wherein the second heat exchanger is used to cool purified water; wherein the second heat exchanger provides discharge of product water stream, which is a purified water stream, from the system; the second heat exchanger also receive feed effluent stream through the first passage from the vacuum cum heat pump which is connected to it through the first passage; wherein the second heat exchanger provides preheating of water effluent by extracting heat from the product water stream coming from the first heat exchanger; wherein the second heat exchanger is connected to the flash vessel through the fourth passage; the flash vessel is provided to receive premixed effluent from a junction formed at an intersection of the fourth and fifth passages wherein three separate phases of the premixed effluent are formed, water vapor at a top as first phase, liquid water saturated with dissolved solid content as a second phase and solids as a third phase; wherein the water vapor generated as the first phase is passed through the sixth passage to be recycled through the vacuum cum heat pump in a present closed loop system for simultaneous recovery; the flash vessel is further connected to the centrifugal separator through the seventh passage by using pressure from P7 pump (6B); and the centrifugal separator is provided to receive the second and third phases from the flash vessel using pressure of about 250-300 kPaA from P7 pump (6B); the centrifugal separator separates liquid phase and solid phase; the centrifugal separator is connected to the screw feeder and induction type heating system for evaporating moisture present in solids and removing the solids from the system simultaneously.
Razzaghi et al (US 6,375,803) is regarded as the closest relevant prior art, Razzaghi teaches system for recovery of purified water and dissolved solids from impure high TDS water (figure 2) mainly comprises of: effluent input feeder (10); plurality of heat exchanger (18,34); plurality of pumps (40,42); separator (50), compression unit (32); preheating system (18) wherein; said effluent input feeder (10) provides the entry of the high TDS effluent into the preheating system (18) and then compression unit (32), wherein said compression unit (32) is connected to the plurality of heat exchangers (34,18); said plurality of heat exchangers (34,18) are provided to exchange heat from the steam generated in the system and condensing them to liquid; wherein the system preferably provides a first heat exchanger (34) and a second heat exchanger (18); wherein said first heat exchanger (34) receives steam from said compressor (32); said second heat exchanger (18) receives purified water produced from steam from the said first heat exchanger (34) through passage; wherein said second heat exchanger (18) is used to cool purified water; wherein said second heat exchanger (18) provides a discharge of product water stream i.e. purified water stream from the system; and said separator (50) is used for removal of the solids or sludge (See fig 1-2; C5:L16-64; C6:L18-30; C7:L4-11). However, Razzaghi does not disclose a vacuum cum heat pump which comprises water injection, compression units, preheating system, although Razzaghi discloses that the effluent input enters into the preheating system and converted into steam and then compressed in the compressor but the control and monitor of the temperature of discharge from the compressor by water injection are not disclosed in Razzaghi. Further, Razzaghi also does not disclose that the second heat exchanger is used to receive feed effluent stream from the said vacuum cum heat pump and it provides preheating of water effluent by extracting heat from the product water stream coming from the first heat exchanger. Further, Razzaghi also fails to disclose a flash vessel which is provided to receive premixed effluent from both heat exchanger and then divides premixed effluent into three separate phases.
Kresnyak et al (US 6,551,466) teaches a system for removing contaminants including solids recovery and zero liquid discharge (see title, abstract, C4:L57-63), and teaches feedwater is preheated in heat exchanger 18/26, and separated in separator 20 that can be heated vaporizer (see Fig 1, C7:L30-67), However, Kresnyak does not disclose a vacuum cum heat pump which comprises water injection, compression units, preheating system.
Heins (US 7,681,643) teaches a brines solids separation and evaporation system with zero liquid discharge (see title, abstract), Heins does not disclose a vacuum cum heat pump which comprises water injection, compression units, preheating system.
Sanderson et al (US 7,837,768) teaches water purification with heat exchanger heat recovery, Sanderson does not disclose a vacuum cum heat pump which comprises water injection, compression units, preheating system.
Berros et al (US 9,604,864) teaches a steam generation and separation method for SAGD water, with flash tank and heat recovery (see title, abstract, Fig), Berros does not disclose a vacuum cum heat pump which comprises water injection, compression units, preheating system.
Ertel et al (US 10,202,286) teaches a brine water treatment system for producing purified water and dried solids (see title, abstract), however Ertel does not disclose a vacuum cum heat pump which comprises water injection, compression units, preheating system.
Qin et al (US 10,357,726) teaches a steam generation system for wastewater treatmen (see title, abstract)t, however Qin does not disclose a vacuum cum heat pump which comprises water injection, compression units, preheating system.
Beecker (US 10,414,670) teaches wastewater treatment with heat exchanger recovery (see title, abstract), however Beecker does not disclose a vacuum cum heat pump which comprises water injection, compression units, preheating system.
Dussault (US 10,836,651) teaches a high efficiency water distillation system with heat pump condenser (see title, abstract), however Dussault does not disclose a vacuum cum heat pump which comprises water injection, compression units, preheating system



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772